Citation Nr: 0027133	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for an above-the-knee 
amputation the left leg, claimed as secondary to 
hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from January 23, 1962 
to January 22, 1964.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a September 1997 decision of the RO.  

The veteran testified at a hearing before a hearing officer 
at the RO in March 1998.  

A hearing was held in February 1999 before the undersigned 
Member of the Board sitting at the RO.  

The Board remanded the case in October 1999 for additional 
development of the record.  








REMAND

In the October 1999 Decision, the Board determined that the 
claim for service connection was well grounded.  The Board 
remanded the case for additional development of the record.  
The RO was requested to have the veteran identify all medical 
records pertaining to treatment of the claimed hypertension 
since service and to obtain copies of the identified records.  

The veteran responded to the RO request for treatment 
information and indicated that he had been treated for high 
blood pressure by Dr. Marvin C. G. Sndyer beginning in 
January 1962.  

The claims file already contained copies of treatment records 
from Dr. Snyder that had been received prior to the Board's 
Remand.  There is no indication in the claim folder, however, 
that the RO had obtained complete treatment records from Dr. 
Snyder in compliance with the Remand request.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  Thus, the case must be returned to 
the RO for full compliance with the Board's Remand order.  

In addition, the Board notes that, in his February 1999 
statement, J. Augustine, M.D., reported that he had had the 
opportunity to review the veteran's military records and that 
it was possible that the veteran's military duties might have 
played a role with his hypertension.  In a July 2000 
statement, Dr. Augustine indicated that, based on his review 
of Dr. Snyder's January 1962 medical records, he did not see 
any evidence of the veteran being on any blood pressure 
medications before being inducted into the service.  

In an October 1999 statement, the veteran's wife reported 
that she was a licensed practical nurse with 27 years of 
experience and that she had reviewed the records of Dr. 
Snyder.  She also indicated that the veteran had told her 
about his visit to Dr. Snyder prior to induction.  It was 
indicated that, prior to entry into service, Dr. Snyder had 
prescribed valium for the veteran get to relax and not for 
hypertension.  It added that Dr. Snyder had started the 
veteran on hypertension medication in September 1964.  She 
opined that his hypertension had not pre-existed service and 
noted that he had been discharged from service with "labile 
hypertension, a stress-induced hypertension."  

Given that a complete record must be assembled in connection 
with this well grounded claim, the RO should undertake to 
contact both Dr. Augustine and the veteran's wife and request 
that they submit copies of all medical records reviewed by 
them.  Specifically, each should submit copies of all service 
medical records and other treatment records, including any 
from Dr. Snyder.  

The claim of service connection for above the left knee 
amputation, claimed as secondary to hypertension, is 
inextricably intertwined with the claim for service 
connection for hypertension.  Thus, it would be inappropriate 
for the Board to proceed with adjudication of this claim 
without first determining whether service connection for 
hypertension is warranted.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998).  Therefore, adjudication of this claim is 
deferred pending the completion of the development outlined 
below.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should take appropriate steps to obtain 
copies of all records from Dr. Marvin 
C.G. Snyder referable to all treatment 
rendered the veteran.  Any records 
obtained must be associated with the 
claims folder.  

2.  The RO then should take appropriate 
steps to contact Dr. Jose Augustine and 
the veteran's wife in order to request 
that they submit copies of all records 
regarding treatment received by the 
veteran for the claimed hypertension.  
Specifically, Dr. Augustine should submit 
copies of any service medical records and 
all treatment records, including any from 
Dr. Snyder, that were reviewed.  The 
veteran's wife should submit copies of 
the records of Dr. Snyder that she had 
reviewed.  All records received must be 
associated with the claims file.  

3.  After completion of the development 
requested hereinabove, the RO should 
again review the veteran's claims.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


